64 F.3d 660
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Carlyle Edgar COLEMAN, Defendant--Appellant.
No. 95-6629.
United States Court of Appeals, Fourth Circuit.
Aug. 17, 1995.

Carlyle Edgar Coleman, appellant pro se.
Stephen Urban Baer, Charlottesville, Virginia, for Appellee.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Coleman, Nos.  CR-93-20-R;  CA-94-21-R (W.D.Va. Apr. 5, 1995).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  We further deny his motion for provision of a trial transcript at government expense.  Finally, we find that Appellant received the leniency due a pro se party in the court below.


2
AFFIRMED.



*
 Although the magistrate judge termed the final order a dismissal, the more proper adjudication was one of summary judgment because objective evidence outside the pleadings was introduced and not excluded by the magistrate judge.  Fed.R.Civ.P. 12(c)